DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, in the reply filed on  6/8/22 is acknowledged.  The traversal is on the ground(s) that the reference teaches reduced glutathione (GSH). Applicants argue that throughout the disclosure of Costagliola, only the parenteral administration of GSH is described and there is no mention on suggestion to administer GSSH parenterally. 
  This is not found persuasive in view of the 102 rejections below. In particular, Elremaly et al. and Neuhausen-Berthold et al. teach PN solutions comprising GSSG. Therefore, the technical feature is not a special technical in view of the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
	Claims 1-12 read on elected Group I and are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 (depends from claim 11) recites the limitation "wherein the organic salt is NaCl”. Claim 11 recites the serum electrolyte is provided as an inorganic salt.  There is insufficient antecedent basis for this limitation in the claim because claim 11 recites the salt is inorganic.
NaCl is an inorganic salt. Amendment of claim 12 to recite “wherein the inorganic salt is NaCl” would overcome the rejection. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elremaly et al. (Free Radical Biology and Medicine 87 (2015) 274-281, cited on IDS). 
With respect to claims 1 and 2,	Elremaly et al. teach a composition comprising amino acids, dextrose, multivitamin preparation, lipid emulsion, heparin and 10µM GSSG (glutathione disulfide). Elremaly et al. teach a catheter was fixed in jugular vein of guinea pigs and the solution above was infused through the catheter (p. 275, para. 3.2), meeting the limitation of “parental nutrition supplement”. With respect to the limitation “for increasing protein synthesis”, please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, the parental nutrition supplement of Elremaly et al. anticipates the limitations of the claim and is therefore capable of the intended use. Moreover,  the composition (parental nutrition supplement comprising GSSG) from Elremaly et al. would inherently have all of the activities and properties of the composition of claims 1 and 3.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Elremaly et al. teach administering the same composition in the same manner, therefore protein synthesis would inherently be increased. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties ,applicant discloses and/or claims are necessarily present. 
With respect to claim 2, the instant specification does not define “consisting essentially of”. The MPEP 2111 states: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." . Therefore, the composition above anticipates the instant claim. 


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Neuhausen-Berthold et al. (Utlilization of Glutathione Disulfide as Cysteine source during long-term parental nutrition in growing rat” Metabolism, vol. 37, No. 8, 1988: 99 796-801, cited on IDS). 
With respect to claims 1, 3-5, 7-9, Neuhausen-Berthold et al. teach an IV feeding regimen that is a complete solution including carbohydrates, amino acids, fats, electrolytes, vitamins and trace elements (p. 796, 2nd col.). IV meets the limitation of “parenteral nutrition supplement”. Trace elements meets the limitation of “minerals” in claim 8. With respect to the limitation “for increasing protein synthesis”, please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, the parental nutrition supplement of Neuhausen-Berthold et al. anticipates the limitations of the claim and is therefore capable of the intended use. Moreover,  the composition (parental nutrition supplement comprising GSSG) from Neuhausen-Berthold et al. would inherently have all of the activities and properties of the composition of claims 1 and 3.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Neuhausen-Berthold et al. teach administering the same composition in the same manner, therefore protein synthesis would inherently be increased. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
With respect to claim 2, the instant specification does not define “consisting essentially of”. The MPEP 2111 states: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." . Therefore, the composition above anticipates the instant claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Elremaly et al. (Free Radical Biology and Medicine 87 (2015) 274-281, cited on IDS) in view of Kingley et al. (Support Line 2005, vol. 27. No. 6) and Neuhausen-Berthold et al. (Utlilization of Glutathione Disulfide as Cysteine source during long-term parental nutrition in growing rat” Metabolism, vol. 37, No. 8, 1988: 99 796-801, cited on IDS). 
The teachings of Elremaly et al. are presented above in detail. The reference does not teach the parenteral nutrition comprises a serum electrolyte. However, the teachings of Kingley et al. and Neuhausen-Berthold et al. cure this deficiency.  
Kingley et al. teach that the basic fluid and electrolyte physiology can aid clinicians in administering parenteral nutrition (PN). Kingley et al. teach close monitoring of these parameters is essential during PN administration (p. 13, top of 1st col.). Kingley et al. teach that IV fluids provide maintenance or repletion of fluid and electrolytes, especially sodium chloride and potassium (top of p. 14, middle col.). Table 3 describes solutions comprising NaCl.
Neuhausen-Berthold et al. teach an IV feeding regimen that is a complete solution including carbohydrates, amino acids, fats, electrolytes, vitamins and trace elements (p. 796, 2nd col.).
With respect to claims 3 and 11-12, It would have been obvious to a person of ordinary skill in the art to include electrolytes such as NaCl in the PN of Elremaly et al. because Kingsley et al. teach electrolytes, such as NaCl in PN formulations and states that IV fluids provide maintenance of electrolytes. A person would look to the teachings of Neuhausen-Berthold et al. that teach PN formulations comprising GSSG with electrolytes and have a motivation to include electrolytes, such as NaCl in the PN of Elremaly et al. There is a reasonable expectation of success given that PN solutions routinely contain electrolytes such as NaCl. 
With respect to claims 4-10, Elremaly et al. teach a composition comprising amino acids, dextrose, multivitamin preparation, lipid emulsion, heparin and 10µM GSSG (glutathione disulfide).

 .Conclusion
No claims are allowed. 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654